488 F.2d 535
85 L.R.R.M. (BNA) 2592, 73 Lab.Cas.  P 14,392
LOCAL 464, SHEET METAL WORKERS' INTERNATIONAL ASSOCIATION,AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 73-1653.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 11, 1973.Decided Dec. 27, 1973.

R. Jeffrey Bixler, Toledo, Ohio, on brief, for petitioner.
Anthony J. Leggio, James W. Wimberly, Jr., Mitchell, Clarke, Pate & Anderson, Atlanta, Ga., on brief, for intervenor, Tennessee Plastics, Inc.
Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, Alan D. Cirker, William M. Bernstein, Attys., National Labor Relations Board, Washington, D. C., on brief, for respondent.
Before CELEBREZZE, PECK and McCREE, Circuit Judges.

ORDER

1
This case is before the Court upon the petition of Local 464, Sheet Metal Workers' International Association, AFL-CIO, filed pursuant to Section 10(f) of the National Labor Relations Act as amended (29 U.S.C., Sec. 151 et seq.), to review a decision and order of the National Labor Relations Board dismissing in its entirety a complaint issued against Tennessee Plastics, Inc. The Board's decision and order was issued on April 19, 1973, and is reported at 203 NLRB No. 2.


2
Upon due consideration of the record, briefs and arguments of counsel, it appears to the Court that the findings and Order of the Board are supported by substantial evidence on the record as a whole.


3
It is therefore Ordered that the petition to review be and is hereby denied.